ON REHEARING.
ANDERSON, C. J.
We will first reply to the appellant’s reply brief upon rehearing, as it states an.d argues more aptly and concisely the one point of the decision in which the state is interested on rehearing; the other questions having been decided in its favor. This point is the correctness vel non of the holding to the effect that Act Feb. 9, 1907, p. 80, in fixing the maximum rates as those then existing, related to the regular or normal rates upon the commodities here involved, and not the voluntary, preferential, or special rate that may have existed at the time of the enactment of the above-mentioned statute. If, as held in the former opinion, this statute did not apply to the rate in question, then the carrier had the right to cancel same, but could not adopt a new preferential rate except with the approval of the Public Service Commission, as provided by section 14% of the later act. On the other hand, if the first-mentioned act applied to the preferential rate in question, conceding that it was in force at the time of the enactment of this statute, then the carrier had no right to cancel same except with the consent of the Public Service Commission, as authorized by Acts 1907, p. 711.
We are still of the opinion that Acts 1907, p. 80, in fixing the rates then existing as the maximum rate, dealt with the existing, regular, or normal rate, and not a mere voluntary, preferential rate that may have existed at that time. It may be true that the *209commodities in question may not have been embraced in the group of specified commodities, but there is an agreement, on page 58 of the record, to the effect that there was a normal or regular rate on these commodities which operated thereon except when the preferential rate was given; that the normal rate applied to these commodities in all cases not covered by the preferential rate and governed all shipments included in the preferential rate whenever it was not in force or was withdrawn. We cannot even imagine that the Legislature had in mind the fixing of two separate and distinct maximum rates on the same articles and intended to compel a discrimination in favor of a certain class of- shippers as against the public generally. Not only was this not intended for the reason that the Legislature gave the Railroad Commission absolute control over all regular rates by the subsequent act of 1907 (page 711), and then made a special provision by section 14i/g for preferential or discriminatory rates to be voluntarily given by the carrier subject to the approval of the Railroad Commission. We are not concerned with the result of this holding, or whether or not the regular rate is greatly in excess of the preferential rate in question, as we must adhere to the manifest intent of the Legislature. It would seem, however, that the Public Service Commission has an absolute control of all regular or normal rates under the act (page 711), and can protect the public generally against extortion or oppression by regulating the regular rates, but it has no power to com-; pel a discriminatory rate in favor of a chosen few at the expense of the general public. If the carriers desire to discriminate by giving certain industries a special rate, and the Public Service Commission deems this proper it can, under section 14V?,, permit such a preferential rate, but preferential rates are voluntary, and are not compelled by the statute directly or through the Public Service Commission!
Much has been said in the original brief of the Attorney General as to the attitude of this appellee and its counsel in reference to the interpretation of Acts 1907, p. 80, and it is suggested that the appellee is estopped from contending that the said act does not apply to these preferential rates. Such a thing as an estoppel was not suggested by the pleading or the original brief of counsel, and it is tardily suggested at the present time; but we may concede, without deciding, that this point can now be considered, and that appellee’s counsel took the position sug*210gested in the case before District Judge Jones (though the report of the case does not disclose the position assumed by counsel), and that the decision of Judge Jones was that the act did apply to these rates, and that the matter there ended. Then the appellant can gain nothing by this decision, for, while it held that the statute did apply to preferential rates the said act was nullified because confiscatory. Therefore, if the state relies on this holding as an estoppel, it must accept it in its entirety and under said holding the act is unconstitutional. We do not agree, however, wlthjhe holding.of Judge Jones-as_reported (L. & N. R. R. Co. v. Railroad Commission [D. C.] 196 Fed. 831) ,NmUprsfér hoTding tfflFthe statute is constitutional and doesmut apply to whiFwas thenjTvoluntary preferential rate as distinguished~fróm the regular, normal~fafes^ This' Holding is not only the sound and Icfgical interpretation of the statute, but, we are informed since the preparation of the original opinion, is the same one contended for by the state’s able array of lawyers for years, and which they induced the United States Court to give the statute in an opinion by Judges Shelby and Grubb. — Id. (D. C. 208 Fed. 35. See, also, South & North R. R. v. Railroad Commission of Alabama (D. C.) 210 Feg. 465. It would therefore seem that the construction we have given the statute is the one heretofore contended for by the state and placed upon it at its instance by Judges Shelby and Grubb, notwithstanding Judge Jones took a different view of the matter, and in doing so held that said statute was unconstitutional.